Citation Nr: 0409858	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for service-
connected diabetic peripheral neuropathy of the right lower 
extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for service-
connected diabetic peripheral neuropathy of the left lower 
extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from June 1969 to January 1972.  
Service in Vietnam is indicated by the evidence of record. 

The veteran was granted service connection for diabetes mellitus 
in an August 2001 rating decision and was awarded a 60 percent 
disability rating.  The veteran disagreed with the rating assigned 
and initiated this appeal.  

In his notice of disagreement, the veteran requested that his 
bilateral peripheral neuropathy of the lower extremities be 
separately rated from his diabetes mellitus.  In a December 2001 
statement of the case, the RO provided separate ratings for the 
veteran's lower extremity peripheral neuropathy, assigning a 40 
percent rating for the diabetes and 20 percent ratings for each 
lower extremity.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  The effect of this was to maintain the overall combined 
60 percent rating assigned the various manifestations of the 
veteran's diabetes mellitus.  The veteran continued to disagree 
with the ratings assigned.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA Form 9) 
in January 2002.  


Issues not on appeal

In an August 2003 rating decision, the RO granted the veteran's 
claims of entitlement to service connection for peripheral 
neuropathy of the left and right upper extremities.  The RO 
awarded 10 percent disability ratings for each upper extremity.  
In the same decision, the RO granted the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  To 
the Board's knowledge, the veteran has not disagreed with those 
ratings.  Those issues therefore are not within the Board's 
jurisdiction and they will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of the 
case is issued by VA].

In a March 2004 informal hearing presentation, the veteran's 
representative contended that the veteran has hepatitis C as a 
result of his service-connected diabetes.  That claim of 
entitlement to service connection for Hepatitis C as secondary to 
the veteran's service-connected diabetes is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In his informal hearing dated March 2004, the veteran's 
representative pointed to recent clinical treatment records 
showing that the veteran suffers an erectile disfunction and skin 
lesions on the legs and forearms.  The veteran's representative 
contends that these conditions are related to his service-
connected diabetes mellitus.  The representative requests that the 
case be remanded for a medical examination and opinion to 
determine whether these conditions are in fact manifestations of 
his service-connected diabetes.  
 
The Board finds that in order to adequately address the 
requirement of Diagnostic Code 7913 [diabetes mellitus] that 
compensable complications of diabetes be separately evaluated, the 
Board must first determine whether the noted conditions are 
complications of the veteran's diabetes.  For this purpose, a 
medical examination and opinion is necessary.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Moreover, the representative also stated in the March 2004 
informal hearing that the veteran's insulin had recently been 
increased, implying that the service-connected diabetes had 
worsened.  VA is obliged to afford veterans contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board also notes that in an October 2002 informal hearing 
presentation, the veteran's representative contended that the 
veteran had hypertension that was etiologically related to his 
diabetes.  While the Board obtained an examination in February 
2003 to address this issue, it does not appear that the issue was 
adjudicated or discussed in the subsequent August 2003 
supplemental statement of the case (SSOC).  

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should assure that all notice and development required by 
the VCAA has been accomplished, including notifying the veteran 
what evidence he needs to submit and what evidence will be 
obtained by VA.  As part of this notice, VBA should request that 
the veteran identify any recent medical treatment for his diabetes 
mellitus and related disorders.  VBA should obtain any evidence so 
identified, or inform the veteran that it was his responsibility 
to obtain and submit such evidence.  

2.  The veteran should be afforded a VA examination to determine 
the current severity of his diabetes mellitus.  The veteran's VA 
claims folder, or in the alternative his complete medical records, 
should be provided to the examiner for review.  All current 
manifestations of diabetes mellitus should be identified and 
evaluated.  The examiner should specifically address the veteran's 
claim that he suffers erectile dysfunction and a skin disorder due 
to his service-connected diabetes.  The examiner provide an 
opinion as to whether it is at least as likely as not that such 
are attributable to the veteran's diabetes.  In addition, the 
examiner should identify any disorders which are caused or 
aggravated by diabetes.  In particular, the examiner should 
comment on whether Hepatitis C or hypertension exist and if so 
whether such was caused or aggravated by the service-connected 
diabetes mellitus.  If diagnostic testing and/or specialist 
consultations are deemed to be necessary by the examiner, such 
should be scheduled.  A report of the examination should be 
prepared and associated with the veteran's VA claims folder.  

3.  After undertaking any additional development it deems to be 
necessary, VBA should readjudicate the claims.  If the claims 
remain denied, VBA should issue a supplemental statement of the 
case.  Thereafter, the claims folder should be returned to the 
Board for further appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





